Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered. 
Response to Amendment
Applicant’s preliminary amendment, filed 4/20/2022, have been reviewed by the examiner.  Examiner notes the amendment to claims and cancellation of claim 2, 4, 7, 9-11, and 16.  Claims 1, 3, 5-6, 8, 12-15, and 17-20 remain pending with claim 20 withdrawn.  

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Information Disclosure Statement
The information disclosure statement filed 4/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8, 12-15, and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 18 requires “the conditioning process comprising a conditioning gas consists essentially of ammonia, hydrogen and argon (NH3:H2:Ar) ratio is in the range. . . and nitrogen and hydrogen radicals.”  This clause is unclear and awkward.  Applicant should clarify this clause to more distinctly claim the subject matter.  For example, “comprising exposing the process kit to a conditioning gas, wherein the conditioning gas consists essentially of ammonia, hydrogen, argon, nitrogen radicals and hydrogen radicals and with the ammonia, hydrogen, argon ratio (NH3:H2:Ar) in the range 0.9-1.1: 0.9-1.1: 0.9-1.1.”
Claim 8 recites the limitation "a conditioning gas" in line 2.  Claim 1, from which claim 8 depends already includes a conditioning gas and therefore it is unclear from this claim as drafted if claim 8 further limits the prior claimed conditioning gas or is a different conditioning gas.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.
Allowable Subject Matter
Claims 1, 3, 5-6, 8, 12-15 and 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the claimed nitride layer with the claimed density and stress and applying the specific conditioning gas in the specific ratio as claimed to specifically provide a conditioned film with the specific density and stress as claimed.  While the prior art generally discloses the process kit is exposed to process conditions to provide a nitride layer or repair a nitride layer, the examiner can find insufficient evidence to support a prima facie case of obviousness as it relates to the combination of the initial density and stress of the film and thereafter the claimed changes of the density and stress of the nitride film as a result of the conditioning process using the limited conditioning gas composition as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/             Primary Examiner, Art Unit 1718